MANNING, J. —
While tbe different sections' of tbe Be-vised Code should be so construed as to make them, when it can be done, harmonize with one another, to bold that one section of it must be interpreted by reference to every other, with as much critical severity as if they were sections of a single ordinary statute, would be establishing too strict a rule on tbe subject. It is well known that many acts were passed after the adoption of tbe original Code of 1852, that were supplementary to, as well as many that were merely amend-atory of its provisions. Of tbe former sort was tbe act of tbe 16th of February, 1867, which is incorporated as section 4061 into the Bevised Code. Previously to that date, it bad been provided, as set forth in section 3760, that if a person, convicted of an offense, did not pay, or secure to be paid, tbe fine and costs which he was adjudged to pay, he might be imprisoned; and the duration of his imprisonment was to be determined by the amount of the fine as therein prescribed. By the statute embodied in section 4061, the unpaid costs were also to be considered in determining the length of time the convict should be sentenced to imprisonment or hard labor. One of these sections does not take the place of the other, as the entire enactment on the matter to which they relate, but the later one is supplementary to the earlier; and in Caldwell v. The State, at the present term, it has been held that section 4061 was not in violation of the constitution.
The judgment of the court below must be affirmed.